Fisii;. C. J., Evans, P. J., and Lumpkin, L,
specially concurring. We 'assent to the principle that property of a bankrupt set apart as an exemption by the bankruptcy court may be assigned by him, when not set apart as a homestead in the State court; but we can not give assent to all that is said in the opinion as reasons for reaching this conclusion. In this case the property- was assigned by the bankrupt after it had been set apart in the bankruptcy court, and a discussion bearing on its assignability prior to the exemption is irrelevant to the question for decision.